Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is entered this 26th day
of October, 2004 by and between GEORGE W. MCGEENEY (“McGeeney”) and AFFORDABLE
RESIDENTIAL COMMUNITIES INC., a Maryland corporation (“Parent”) and ARC
MANAGEMENT SERVICES, INC., a Delaware corporation, on behalf of themselves and
their affiliated entities ARC (Parent and its affiliates collectively
hereinafter sometimes referred to as “ARC”).

WHEREAS, McGeeney has served as ARC’s President and Chief Operating Officer; and

WHEREAS, the parties have reached certain mutual agreements and understandings
with respect to the termination of McGeeney’s employment and desire to fully and
finally settle any matters of employment, claims, disputes and obligations
relating to McGeeney’s employment with ARC and the termination thereof.

In exchange for the mutual promises set forth below, and intending to be legally
bound, McGeeney and ARC agree as follows:

1.             ­Separation Date.  McGeeney hereby irrevocably resigns from his
employment and all positions with ARC as of October 26, 2004 (the “Separation
Date”).  As of the Separation Date, McGeeney’s Employment Agreement dated
February 18, 2004 shall terminate, McGeeney shall be relieved of all duties, and
shall no longer be authorized to represent ARC or incur any obligations on
behalf of ARC.

2.             ­Payments.

(a)                           Compensation.    Provided that McGeeney has
complied with the terms of this Agreement and provided further that McGeeney has
provided to ARC the necessary transition services as ARC may, until November 1,
2006, from time to time require, McGeeney will be compensated in the amount of $
670,000.00 on the following schedule:

(i)                                                     On the first business
day following the Full Acceptance of this Agreement by McGeeney and the
expiration of the revocation period as provided for in paragraph 12 herein, $
120,000.00;

(ii)                                                  On the 18th day of
January, 2005, $ 200,000.00; and
From January 31 1, 2005 through November 3, 2006, the balance of  $ 350,000.00
shall be paid in approximately equal installments in accordance with ARC’s
payroll practices;
less all amounts required to be withheld by law including any applicable
federal, state and local withholding taxes and deductions.

--------------------------------------------------------------------------------


 

(b)                           Outplacement Services.  At his request, McGeeney
shall be entitled to receive, beginning on the first business day following the
Full Acceptance of this Agreement by McGeeney and the expiration of the
revocation period as provide for in paragraph 12 herein, at ARC’s expense,
outplacement services through the Executive program offered by Drake, Beam and
Morin for a period of up to twelve (12) months.

(c)                           Continued Payment of Health Insurance Benefits.
During the Payment Period, McGeeney shall be entitled to continued health
benefits as if he were an employee of the ARC, subject to the same terms,
conditions, costs and deductibles as are available to ARC employees during that
time and subject to any rules, regulations or requirements imposed by ARC’s
insurance carrier.

(d)                           Stock.  McGeeney shall forfeit to ARC any  shares
of the stock in ARC awarded to him under the 2003 Equity Incentive Plan that are
not vested as of the Separation Date.

(e)                           No Other Payments.  Except as specifically
provided in this Agreement, McGeeney shall not be eligible to participate or
continue to participate in any employee benefit plans or compensation
arrangements of ARC as of the Separation Date and shall not be entitled to any
further payments, benefits, compensation or remuneration of any kind or nature
by ARC.

(f)                            Note.   On or before the first business day
following expiration of the revocation period as provided for in paragraph 12
herein, McGeeney shall pay to ARC the entire balance of principal and interest
due on his note with ARC Management Services, Inc. dated July 30, 2002.

3.                             ­Release.  McGeeney knowingly, voluntarily and
willingly releases and forever discharges ARC, and all of its past and present
affiliates, mem­bers, managers, trustees, directors, officers, partners,
employees, agents, attorneys, servants, predecessors, successors and assigns
(collectively, the “ARC Releasees”) from any and all claims, charges,
complaints, promises, agreements, controversies, liens, demands, causes of
action, obligations, damages and liabili­ties of any nature whatsoever, known or
unknown, suspected or unsuspected, which against them,  McGeeney or his
executors, administrators, successors or assigns ever had, now have, or may
hereafter claim to have against any of the ARC Releasees by reason of any
matter, cause or thing whatsoever arising on or before the date this Agreement
is executed by McGeeney, and whether or not previously asserted before any state
or federal court or before any state or federal agency or governmental entity
(the “ Release”).  This Release includes, without limitation, any rights or
claims relating in any way to McGeeney’s employment relationship with any of the
ARC Releasees, or the termination thereof, or arising under any statute or
regulation, including the federal Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Employee  Retirement Income
Security Act of 1974, and the Family Medical Leave Act of 1993, each as amended,
the State of  Colorado anti-discrimination law, or any other federal, state or
local law, regulation, ordinance, or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between McGeeney
and any of the ARC Releasees.  McGeeney represents that he has not com­menced or
joined in any claim, charge, action or proceeding whatsoever against any of the
ARC Releasees arising out of or relating to any of the matters set forth in this
paragraph.  McGeeney further repre­sents and agrees that he will not seek or be
enti­tled to any personal recovery in any claim, charge, action or pro­ceeding
that may be com­menced on McGeeney’s be­half arising out of the mat­ters
released hereby.

 

 

2

--------------------------------------------------------------------------------


 

4.             Non-Compete.  For a period of four years following the Separation
Date, McGeeney shall not engage in Competition (as hereinafter defined) with
ARC.  For purposes of this Agreement, “Competition” by McGeeney shall mean
McGeeney’s engaging in, or otherwise directly or indirectly being employed by or
acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other business or
organization anywhere in the United States which competes, directly or
indirectly, with the Business of ARC (as hereinafter defined), or otherwise
participates in any way in the manufactured housing industry.  For purposes of
this Agreement, “Business of ARC” means the business, conduct or activity
related to the ownership, finance, operation or management of manufactured home
communities, the acquisition, refurbishment, transportation, sale or finance of
manufactured homes, the manufacturing of manufactured homes, the sale of
insurance for manufactured homes or manufactured home communities, the sale of
or providing services to entities or persons who engage in any of the foregoing,
or any other activity related thereto.

5.             Confidentiality.

(a)           McGeeney agrees not to disclose any Confidential Information (as
defined below) about ARC obtained by McGeeney during his association with ARC
or, except as set forth in paragraph 6 (b) below, any information about the
circumstances surrounding his separation from ARC.  “Confidential Information”
shall mean ARC information not generally known by or available to the public,
including, without limitation, personnel information, financial information,
trade secrets, reports, documents, knowledge, data, products, processes,
customer lists, research, business and pricing models or plans, terms of
contracts and negotiations, infor­mation regarding operations, background
information on publicly available information that is otherwise not known to or
generally available to the public, systems and services, computer and any other
processed or collated data, computer programs, marketing data and all other
subject matter pertaining to the actual or anticipated business of ARC or of any
of its clients, customers, consultants, licensees or affiliates, which McGeeney
produced, obtained or acquired during McGeeney’s employment with ARC.  In
addition, McGeeney shall not  engage in any conversation with any past or
present employee, officer, director or agent of ARC about matters related to ARC
except at the request of the CEO or the CEO’s designee in accordance with
paragraph 8 herein.

(b)           The parties agree that the negotiation of this Agreement shall
remain confidential and shall not be disclosed to any person, except (i) by
McGeeney to his immediate family and as may be required for obtaining legal or
tax advice in connection with this Agreement; (ii) by ARC, to members of the
Board of Directors or staff as may be required for business purposes; (iii) for
the preparation and/or filing of securities filings,  income tax returns or
required financial disclosures.  In the case of any disclosure to immediate
family or a legal or tax advisor, McGeeney shall require any person receiving
such information to maintain its confidentiality and shall be liable for any
damages that arise as a result of the failure of such person to maintain such
confidentiality.

(c)           Notwithstanding any provision of this Agreement to the contrary,
each party shall be permitted to respond to any subpoena or other lawful
process, provided, that such party gives notice to the other party sufficiently
in advance of disclosure for such party to seek a protective order limiting or
precluding any such requested disclosure.

 

3

--------------------------------------------------------------------------------


 

6.             Non-Disparagement.

(a)           McGeeney agrees that he will not make any comments relating to any
of the ARC Releasees, that are critical, derogatory or which may tend to injure
the reputation or business of ARC or any of the other ARC Releasees.

(b)           Reference inquiries from prospective employers will be handled by
the Human Resources Department and by only verifying McGeeney’s dates of
employment and last position held.

7.             Non-Solicitation.  For a period of four years following the
Separation Date, McGeeney, or any person or entity acting on McGeeney’s behalf
or at his direction, shall not directly or indirectly solicit any person
employed by ARC for employment by McGeeney, or at any company or entity of which
McGeeney is a director, officer, employee, principal, agent, stockholder,
member, owner or partner of, or permits his name to be used in connection with
the activities of said business or organization.

8.             Cooperation.   McGeeney agrees that as a result of his former
position with ARC, he may have information and/or knowledge of dealings, sales,
transactions and the like related to ARC.  In consideration of this Agreement,
McGeeney shall make himself and his services reasonably available to ARC, at the
request and sole discretion of the Chief Executive Officer of ARC or any person
or entity designated by the CEO for (a) general consultation relating to
McGeeney’s duties while employed by ARC or (b) to provide such information for
interviews, and, if necessary, for any preparation,  depositions or testimony in
any  arbitral, judicial, regulatory or similar proceeding.  The CEO of ARC shall
only request Mr. McGeeney’s services if, in his opinion, Mr. McGeeney’s
information and knowledge are reasonably required by ARC.

9.             Return of ARC Property.  McGeeney represents and agrees that he
has returned or shall immediately return to ARC all laptops, blackberry,
reports, files, memoranda, documents, records and software, credit cards,
cardkey passes, door and file keys, computer access codes or disks and
instructional manuals, and other physical property that McGeeney received and/or
prepared or helped to prepare in connection with McGeeney’s employment with ARC,
and that he has not retained and shall not retain any copies, dupli­cates,
reproductions or excerpts thereof.

10.           Disclaimer.  The parties agree that this Agreement shall not be
construed as an admis­sion by McGeeney or ARC of any unlawful act against the
other, or that McGeeney or ARC has acted wrongfully towards the other.  McGeeney
and ARC specifically disclaim and deny any unlawful or wrongful act towards the
other.

11.           Legal Counsel.  McGeeney acknowledges and agrees that ARC has
advised him to seek legal advice regarding this Agreement; that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney(s); that he is voluntarily entering into this Agreement; and that upon
executing this Agreement, he will not and cannot sue ARC for any claims
associated with his employment with or separation from ARC except as stated in
this Agreement.

12.           Full Acceptance.  McGeeney received this Agreement on the
Separation Date and has twenty one (21) calendar days from such date to review,
discuss and seek legal counsel although he may sign it prior to the expiration
of such period if he so chooses.  Upon accepting the terms of the Agreement and
signing it, he has the right to revoke the Agreement within seven (7) calendar
days after signing it.  McGeeney represents and agrees that if he wishes to
revoke this Agreement, McGeeney will immediately notify the CEO of ARC, Scott D.
Jackson, at 600

 

4

--------------------------------------------------------------------------------


 

 

Grant Street, Suite 900, Denver, CO 80203, phone (303) 383-7501, by telephone
and in writing, signed by McGeeney, by no later than 5:00 p.m. Mountain Time on
the seventh (7) day of the revocation period.  If no such revocation occurs,
Full Acceptance of this Agreement will occur on the eighth day after Mr.
McGeeney signs his Agreement.  McGeeney represents and agrees that in executing
this Agreement he will not rely on any statement not set forth herein which may
have been made by any ARC Releasees with respect to the subject matter, basis or
effect of this Agreement.  McGeeney shall not be entitled to receive any
payments or benefits under this Agreement until Full Acceptance.  McGeeney
agrees that changes made to this Agreement since the Separation Date do not
cause the twenty-one day review period to restart and he waives any additional
twenty-one day review period beyond the initial review period that began on the
Separation Date.  Unless accepted by the twenty first (21) day after the
Separation Date, the offer of this Agreement shall be withdrawn, and McGeeney
shall have no right to receive any payments or benefits under this Agreement.

13.           Entire Agreement.  This Agreement sets forth the entire agreement
and under­standing between McGeeney and ARC and merges and supersedes all prior
discussions, agreements, arrangements, negotiations, discussions,
representations and understandings of every kind and nature, written or oral,
between McGeeney and ARC.  No provision of this Agreement may be modified or
discharged unless such modification or discharge is authorized and agreed to in
writing, signed by McGeeney and ARC.

14.           Severability.  The provisions of this Agreement are severable, and
if any part of it is found unenforceable, the other paragraphs, sections and
provisions shall remain full, valid and enforceable.  In addition, if any one or
more of the provisions contained in this Agreement shall be held to be
excessively broad as to duration, geographic scope, activity or subject matter,
such provision shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent allowed by law.

15.           Governing Law.  This Agreement and all rights, duties and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the State of Colorado, without reference to its conflict of law rules. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

16.           Jurisdiction.  The parties agree (a) to submit to the jurisdiction
of the federal and state courts of the State of Colorado, which shall be the
exclusive jurisdictions, in connection with any dispute which may arise between
the parties including, without limitation, any dispute relating this Agreement
and (b) not to assert improper or inappropriate venue as a defense to any such
action.

17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

AFFORDABLE RESIDENTIAL COMMUNITIES INC.,

 

ARC MANAGEMENT SERVICES, INC.,

a Maryland Corporation

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott D. Jackson

 

By:

/s/ Scott D. Jackson

 

Its:

Chairman and Chief Executive Officer

 

Its:

Manager

 

 

 

 

 

Agreed to and Accepted:

 

 

 

 

 

 

/s/ George W. McGeeney

 

October 26, 2004

GEORGE W. MCGEENEY

 

Date

 

 

 

 

6

--------------------------------------------------------------------------------